Citation Nr: 9904765	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  95-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the original amount of $25,000.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from July 1972 to 
February 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1992 decision of the Committee 
on Waivers and Compromises (the Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In connection with his request for 
waiver, the appellant testified at a hearing held at the 
Pittsburgh, Pennsylvania, RO on January 27, 1993.  A 
transcript of that hearing is of record.  The Board remanded 
this case in March 1996.

The validity of the loan guaranty indebtedness is not at 
issue on appeal.  It is noted that the appellant questioned 
whether he was liable for the resulting indebtedness based on 
his claim that he never received notice of the default and 
foreclosure.  This issue was addressed by the RO's Regional 
Counsel in an opinion dated in March 1998, who found the debt 
valid and enforceable against the appellant.  He was informed 
of this opinion by the Committee's supplemental statement of 
the case issued in July 1998, which included a copy of the 
Regional Counsel's opinion.  As he has not further disputed 
the validity of the debt, the only issue which remains on 
appeal at this time is waiver of recovery of the loan 
guaranty indebtedness.


FINDINGS OF FACT

1.  In October 1980, the appellant and his ex-wife financed 
the purchase of a house in Fort Lauderdale, Florida, using a 
loan which was guaranteed, in part, by VA.

2.  A notice of default was received by VA in January 1983.  
It was noted that the first uncured default was on November 1, 
1982.  This default was never cured.

3.  A foreclosure sale was held on February 16, 1984.  The 
house sold for an amount less than the outstanding principal, 
interest and foreclosure costs, resulting in a deficiency of 
$25,000.00.

4.  VA paid a claim to the mortgage holder pursuant to its 
home loan guaranty obligation, and the resulting loss to the 
government was charged as a debt to the appellant.

5.  In view of the entire circumstances that led to the 
default and foreclosure, discussed in detail below in this 
decision, recovery of the entire amount of the outstanding 
loan guaranty indebtedness, plus all of the accrued interest, 
from the appellant would be inequitable.

6.  Based on evidence showing the fault of the appellant and 
his most current financial status, recovery of a one-half 
portion of the outstanding loan guaranty indebtedness, in the 
amount of $12,500.00, plus interest thereon, would not be 
productive of undue financial hardship or otherwise 
inequitable.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  Waiver of recovery of $12,500.00 of the outstanding loan 
guaranty indebtedness, plus the accrued interest on that 
amount, would be consistent with the principle of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (1998).

3.  Recovery of the remaining $12,500.00 of the outstanding 
loan guaranty indebtedness would not be contrary to the 
principle of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. § 1.965(a) (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  That is, the Board finds that his claim is plausible 
and may be capable of substantiation, necessitating a 
thorough review of the evidence.  Furthermore, the Board 
finds that the appellant's waiver claim has been adequately 
developed for appellate purposes by the RO, and no additional 
development is warranted at this time.

The pertinent facts are as follows:  In October 1980, the 
appellant and his former spouse financed the purchase of a 
house in Fort Lauderdale, Florida, using a VA guaranteed loan.  
The amount of the loan was $106,750, secured by mortgage and 
mortgage note.  Loan servicing documents in the file show that 
the appellant and his ex-wife were co-obligors under the terms 
of the note even though the appellant obtained the VA loan 
using his loan guaranty entitlement.  Both parties were 
employed at the time the loan was approved and the approval 
was based on their combined incomes.

In January 1983, the mortgage holder notified VA that monthly 
mortgage payments had not been made since November 1982.  The 
holder's Notice of Default indicated that the appellant's 
wife had informed the holder that the appellant had been 
incarcerated and that she did not have sufficient income to 
meet the mortgage obligation.  A "Record of Telephone 
Conversation" reflects that she informed VA on January 3, 
1983, that she and her husband were in the process of getting 
a divorce and because of his incarceration she would not be 
able to pay the mortgage.  Further, she informed VA that the 
house was on the market for the past two months and if 
necessary she would obtain a power of attorney from her 
husband to effect a sale if a purchaser was found.  The 
record further reflects that in February 1983, the appellant 
and his former wife signed a request for a deed-in-lieu of 
foreclosure which was tentatively approved by VA in May 1983; 
however, final approval for a deed-in-lieu was not 
accomplished as a result of the wife's failure to obtain the 
appellant's signature to the deed.  Thereafter, mortgage 
foreclosure proceedings were initiated against the appellant 
and his wife and the property was sold at a foreclosure sale 
in February 1984.  VA paid a claim to the mortgage holder 
under its loan guaranty obligation and the appellant was 
found to be responsible for the loan guaranty indebtedness  - 
$25,000 - in May 1984.

In April 1991, the appellant filed a request for waiver of 
the charged loan guaranty indebtedness.  On appeal, he 
alleged that he and his former spouse were divorced at the 
time of the default and foreclosure on the subject property 
and that the divorce decree awarded the house to her based on 
her representations that she would satisfy the mortgage 
obligation.  This statement was not accurate.  Development 
efforts undertaken in conjunction with the Board's March 1996 
remand disclosed that the appellant and his former wife were 
divorced on January 18, 1984.  As alluded to above, a 
judgment was obtained against them on the subject property's 
defaulted mortgage note on January 6, 1984.  Hence, the 
judgment was valid against the appellant as a joint owner of 
the property.  Nothing in the divorce decree contains any 
language freeing him from this responsibility.  Moreover, he 
was not able to produce any documents showing that he was in 
some way released from his contractual obligations on the VA-
guaranteed mortgage and mortgage note due to his marital 
separation and divorce, or due to any other reason.

Waiver of recovery of portfolio loan indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West 1991).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the United States of America.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) Fault of debtor; (2) Balancing of faults 
between debtor and VA; (3) Undue hardship; (4) Defeat the 
purpose for which benefits were intended; (5) Unjust 
enrichment; and, (6) Changing position to one's detriment by 
reliance on VA benefits through relinquishment of a valuable 
right or incurrence of a legal obligation.  See 38 C.F.R. 
§ 1.965 (1998).

In its most recent decision of July 1998, the Committee 
concluded that there was evidence of bad faith involved in 
the creation of the loan guaranty indebtedness and thus, 
consideration of waiver of recovery of the debt under the 
standard of equity and good conscience was precluded by law.  
38 C.F.R. § 1.965(b) (1998).  The Board disagrees with the 
Committee on this point.  Pursuant to the precedent holding 
in Richards v. Brown, 9 Vet. App. 255 (1996), the Board finds 
no evidence in this case that the debt was created based on a 
"willful intent to seek an unfair advantage."  Thus, 
finding no bad faith, the Board will proceed to consider the 
standard of equity and good conscience as set forth under the 
regulatory framework in 38 C.F.R. § 1.964(a).  No prejudice 
to the appellant is exercised by the Board's disposition 
herein as the record shows that the statement of the case 
provided notice of the applicable regulations, which included 
above-cited regulatory authority, and by the Board's 
consideration of equity and good conscience, the appellant is 
accorded a more favorable and complete review of his waiver 
claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant's November 1982 default on his mortgage 
obligation in the wake of his arrest and incarceration, which 
led to a loss of employment and his marriage, was 
regrettable.  Clearly, the appellant was at fault in the 
creation of the indebtedness; the mortgage and mortgage note 
he signed in October 1980 was a binding legal obligation for 
which he remained jointly and severally liable 
notwithstanding his life circumstances, marital situation, 
etc.  The precipitating events that caused the default, his 
arrest and jail sentence for criminal wrongdoing, are deemed 
to be actions within his direct control and therefore, he 
alone was responsible for putting himself in a position that 
compromised his ability to pay his mortgage.

Moreover, it should be pointed out that nothing in his 
divorce decree included any terms which could be construed as 
freeing him from his legal responsibility on the mortgage 
note.  The rights and privileges of property ownership 
inherently include contractual duties and responsibilities.  
Judging from the record in this case, it is readily apparent 
that the appellant was aware of these duties and 
responsibilities.  It is not shown or claimed that the 
appellant was mentally or physically incapable of 
understanding his obligations under the terms of the mortgage 
and mortgage note.  Thus, it was also his failure to comport 
himself as a responsible property owner in default that led 
to the foreclosure in this case, regardless of the actions of 
his ex-wife.

However, a partial waiver is justified in this case in view 
of the entire circumstances surrounding the default and 
foreclosure.  Although his arrest and incarceration were his 
fault, the Board finds it significant that the default was 
obviously caused by the appellant's divorce and loss of his 
ex-wife's support and income as well.  Although he was 
technically liable for the mortgage on a joint and several 
basis, the loan was approved based on both of their incomes 
because she was a co-obligor under the terms of the mortgage 
note.  Thus, it is quite unrealistic to think that the 
appellant had the means to satisfy the terms of his mortgage 
without the financial assistance of his ex-wife, especially 
with his loss of employment due to his incarceration.  The 
facts in this case reflect that the last mortgage payment was 
the same month of his imprisonment.  It is conceded that 
similarly-situated individuals undergoing the trauma of 
criminal prosecution, loss of employment and then a divorce 
would in all likelihood have a great deal of difficulty 
meeting the terms of their mortgage. 

In addition, after the default, it appears that the 
appellant's former spouse made an effort to sell the property 
and that she and he were engaged in negotiations concerning a 
deed-in-lieu of foreclosure request.  It appears that the 
deed-in-lieu request failed because they were unable to 
obtain the appellant's signature.  However, without more 
information, it is impossible for the Board to conclude that 
the appellant refused to sign the deed.  There is no 
indication that he was so inclined in this regard, and thus, 
we are not at liberty to speculate why the deed could not be 
signed.  It appears from the record that the appellant may 
have been transferred to another prison during the critical 
period in question, and that such action may have prevented 
his full cooperation in this matter.  Nevertheless, these 
facts show that the appellant was involved to the extent 
permitted by his incarceration in taking action to avoid 
foreclosure, and even though such action was unsuccessful, 
the fact that he was involved reflects an understanding on 
his part of the seriousness of his predicament and the need 
to avoid a foreclosure.

In view of the foregoing, the Board believes that the 
circumstances in this case appear to favor a need for 
reasonableness and moderation in the exercise of the 
government's rights.  While it is shown that the appellant 
was at fault for the creation of the loan guaranty 
indebtedness, the Board acknowledges that his ex-wife's 
actions played a significant role in the debt's creation as 
well.  Thus, in fairness to the appellant, the facts of this 
case support in the Board's view a partial waiver of the loan 
guaranty indebtedness which reflects the appellant's level of 
responsibility - one-half of the debt based on his actions 
judged against the actions of his ex-wife.

The Board does not find applicable to the facts in this case 
the other elements of the standard of equity and good 
conscience discussed above.  Specifically, there is 
absolutely no evidence of fault on the part of VA, any 
evidence that collection of the debt, either in whole or in 
part, would defeat the purposes for which benefits were 
intended, unjust enrichment, or evidence that the appellant 
changed his position to his detriment by reliance on VA 
benefits by giving up some other valuable right or legal 
obligation.

Regarding undue hardship, the Board notes that the 
appellant's most recent financial information, dated in 
January 1993, reflects that he had no dependents and was 
gainfully employed as an over-the-road trucker with a monthly 
income of $1,100.  He reported over $1,000 in monthly 
expenses, but given the fact that he reported having $7,000 
cash in the bank, the Board does not find evidence that the 
appellant would be deprived of the basic necessities of life 
by adjusting his outlays for expenses so that monies could be 
applied to pay off the partially waived loan indebtedness.  
More recent information in the file discloses that the 
appellant has since remarried and that he continues to work 
as a self-employed trucker.  The element of "undue 
hardship" is invoked only where the collection of the debt 
would seriously impair the veteran-debtor's ability to 
"provide his/her family with the basic necessities of 
life."  See VBA Circular 20-90-5 (February 12, 1990).  In 
this case, there is no evidence which shows that he would be 
denied these necessities by paying off a portion of this 
debt.  The veteran-debtor is reminded that he is expected to 
accord a government debt the same regard given to any other 
debt.  On these facts, the Board finds that the element of 
undue hardship is not shown in this case to justify a 
complete waiver of the debt.

Accordingly, the Board concludes that payment of a one-half 
portion of this debt which he caused by his default appears 
reasonable given the facts in this case.  Recovery of the 
remainder of the loan guaranty indebtedness, $12,500.00, plus 
accrued interest on that amount, is waived.  38 C.F.R. 
§§ 1.964(a)(2), 1.965(a) (1998).


ORDER

Waiver of recovery of portfolio loan indebtedness, in the 
amount of $12,500.00, plus accrued interest on that amount, 
is granted.

Waiver of recovery of the remaining indebtedness in the 
amount of $12,500.00 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

